In his order sustaining the demurrer to the complaint, his Honor, Judge Shipp, passed upon only one point: That the Act of 1925 (34 Stat. 287), was unconstitutional as violative of Const. Art. 3, § 17, which provides:
"Every act or resolution having the force of law shall relate to but one subject, and that shall be expressed in the title."
His ruling was the same in the case at bar as in the case ofScott v. Brookland, 139 S.C. 321; 138 S.E., 32, which was overruled by this Court.
The other questions raised in the petition for a rehearing were not passed upon by Judge Shipp and were not properly before this Court upon the appeal; they are still open if the defendant should hereafter wish to have them presented.
MESSRS. JUSTICE BLEASE and CARTER concur. *Page 207